United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                   No. 98-1278EM
                                   _____________

United States of America,                *
                                         *
                    Appellee,            * Appeal from the United States
                                         * District Court for the Eastern
      v.                                 * District of Missouri.
                                         *
Matthew Cox,                             *     [UNPUBLISHED]
                                         *
                    Appellant.           *
                                   _____________

                            Submitted: November 19, 1998
                                Filed: November 27, 1998
                                 _____________

Before RICHARD S. ARNOLD, FAGG, and HALL,* Circuit Judges.
                          _____________

PER CURIAM.

       Matthew Cox appeals his conviction and sentence for possession with intent to
distribute cocaine base and being a felon in possession of a firearm. Cox raises several
arguments related to the admission of evidence offered by the Government and the
prosecutor's closing argument. Cox also raises an argument about his sentence.
Because Cox's appeal involves the straightforward application of settled principles of
law, we conclude that a discussion of the issues by the panel will serve no useful


      *
       The Honorable Cynthia Holcomb Hall, United States Circuit Judge for the Ninth
Circuit, sitting by designation.
purpose. We have carefully considered Cox's arguments and find them to be without
merit. We thus affirm Cox's conviction and sentence. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                       -2-